Citation Nr: 1722312	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-40 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Alexander. Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to June 1969.  His awards and decorations included a National Defense Service Medal and an M-14 Sharpshooter medal.  The Board thanks him for his service to his country. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  That decision, in part, granted service connection for tinnitus, and denied service connection for bilateral hearing loss.  The Veteran initially requested a video conference hearing before the Board in December 2009.  In September 2011, he advised VA that he no longer wanted to appear before the Board.  As such, his request for a hearing is withdrawn. 

In March 2015, the Board remanded the case for further evidentiary development.  In May 2016, the Board denied the Veteran's claim for bilateral hearing loss.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC).  In March 2017, VA and the Veteran's counsel entered into a Joint Motion for Remand (JMR), that required the Board to provide further reasons and bases for its decision.  In light of the fully favorable decision herein the Board finds there is no prejudice to the Veteran with respect to the JMR's request that the Board cite to delimitating dates for when the Army changed from ASA to ISO audiometric testing standards; provide additional reasons and bases as to why it determined that the April 2015 VA opinion was adequate; and independently consider and discuss the Kujawa study.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current bilateral hearing loss is related to his active duty. 



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter.  Accordingly any notice error or duty to assist omission is harmless.

The Board has reviewed all of the evidence in the appellant's VA record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

B. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss, a chronic disease, may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The absence of in service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Hensley case also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between a Veteran's in-service exposure to loud noise and his current disability. 

When there is an approximate balance of positive and negative evidence regarding any issue material to a determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107(b).

II. Factual Background

The Veteran contends that his bilateral hearing loss is the result of active duty.  In his July 2009 claim, the Veteran stated that he began to experience hearing loss in 1966 while in service.  The Military Occupational Specialties (MOS) listed on his DD 214, were Engine and Radar Warning Receiver trainee repairman and Diesel Engine Mechanic.  In the February 2010 VA examination, he stated that he was stationed in Karhlsruhl Germany.  There, he was assigned to a tank company where he was on the field 21 days per month.  He spent 60 percent of his time in an M-88 tank retriever, and 40 percent of his time in an M-60 tank.  The M-88 did not have an exhaust system, and it was loud.  He would test fire tanks, firing 10 to 12 rounds a day.  During this time, he was provided a steel helmet and liner.  He claimed that if a member of his company asked for hearing protection, they would be assigned to seven days of kitchen police duty.  He also collected spent brass shells from .50 caliber and M-60 machine guns while the tanks were firing.  Every three months he would fire 120 rounds per day for five days.  He noticed tinnitus after discharge, and when he was away from the noise of the tanks. 

In the February 2010 rating decision, the RO found that the Veteran's tinnitus was linked to military noise exposure.  

As an initial matter, the Board notes that its current policy regarding audiometric readings is, if the audiometric standard used is not clearly indicated in the medical record, to assume that: 1) prior to January 1, 1967 the ASA standard was used; 2) between January 1, 1967 and December 31, 1970 data under both ASA and ISO-ANSI standards will be considered; and 3) after December 31, 1970, the ISO-ANSI standard was used.  Regarding the period of January 1, 1967 to December 31,1970, veterans will be given the benefit of the doubt and the most favorable measurements will be applied. 

With respect to the delimitating dates for when the Army changed from ASA to ISO audiometric testing standards, the Department of Defense planned to adopt ISO standards in 1966.  VA Interim Issue 21-66-16, June 6. 1966.  The Army's Standard of Medical Fitness Manual (AR 40-501, available at http://cdm16635.contentdm.oclc.org/cdm/singleitem/collection/p16635coll11/id/660/rec/9,), which was first released in 1960, used ASA standards.  In Change No. 24, published in November 10, 1969 and effective January 1, 1970, ISO standards were first mentioned.  Here it stated that "Appendix II is completely revised to provide both [ASA], and [ISO] audiometric hearing levels and a conversion table."  It further stated that "[h]earing of all applicants for appointment, enlistment, or induction will be tested by audiometers calibrated to either [ASA], or [ISO]."  All versions of Appendix II after this date include ISO standards.  This is in contrast to prior versions of Appendix II that did not include ISO standards.  

Navy Bureau of Medicine and Surgery Notice 6700, June 12, 1968, (BUMEDNOTE 6700) was published for the purpose of effecting an ASA to ISO change on all Navy audiometers.  It stated that "[p]resently the Army and Air Force are recalibrating their audiometers to ISO."  

The notes for Working Group 51 state that the Joint Armed Services made a request on October 5, 1966, for the working group "To advise the military services in the application of the ISO standard reference zero for the calibration of pure tone audiometers."  The notes state that the working group met to discuss this on March 14, 1967, and "agreed in substance" to recommend that "ISO reference levels for audiometry should be adopted throughout the three services."  The notes also state "The actual transition to ISO will be spread over many months but the target date for establishing procurement and issuing new regulations and forms should be not later than 1 July  1968."   See Summary of Working Group Activity from 1952 to 1968 of the Committee on Hearing, Bioacoustics, and Biomechanics.

As demonstrated by the foregoing, the change from ASA to ISO was not uniform throughout the armed services.  As such, the Board's policy was developed to afford veterans the benefit of the doubt in all hearing loss claims before the Board involving this time period.  

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Veteran underwent in-service audiological evaluations in June 1966 and April 1969, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using ASA units or ISO-ANSI units, per the policy above, the Board will consider the April 1969 recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. 
 
On the entrance medical examination audiological evaluation in June 1966, pure tone thresholds under the ASA standard, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
X
15
LEFT
15
15
10
X
15

On the separation medical examination audiological evaluation in April 1969, pure tone thresholds under the ASA standard, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
15
15
20
X
20

On the same separation medical examination audiological evaluation, pure tone thresholds under the ISO-ANSI standard, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
X
20
LEFT
30
25
30
X
25

In February 2010, the Veteran underwent a VA audiological examination.  The Veteran reported a post-service occupational history of working construction, installing drywall, and hanging and taping sheet rock.  He also maintained his own small beef farm.  The Veteran wore hearing protection while working with farm equipment, and he did not hunt.  The VA examiner found that the Veteran had tinnitus from his time in service.  However, the VA examiner opined that the Veteran's hearing loss was not due to noise exposure while in the military, as the Veteran had normal audiometry at separation.  The VA examiner also opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  

The following left and right ear pure tone thresholds, in decibels, from the February 2010 VA audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
75
75
LEFT
35
75
80
75
70

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 56 percent in the left ear.  Thus, the February 2010 audiogram provided that the Veteran has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  

In October 2010, the Veteran underwent an audiological examination with a private medical provider.  In the associated opinion, the Veteran reported that his hearing worsened during the course of military service between 1966 to 1969.  The private medical provider noted that the Veteran's military records documented a 5 to 10 decibel hearing loss between enlistment and separation.  After review of the Veteran's military records and his claims file, the private medical provider opined that the Veteran's "military noise exposure is directly the cause his current progressive bilateral sensorineural hearing loss" based on the fact that he had two 10 decibel shifts, one in each ear, "in only three years of military service" and "his current bilateral sensorineural hearing loss has a configuration consistent with hearing loss caused by noise exposure." 

The following left and right ear pure tone thresholds, in decibels, from the October 2010 private audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
70
70
LEFT
60
70
80
80
80

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 44 percent in the left ear.  However, the private medical provider did not indicate whether these values were derived using the Maryland CNC test, and thus the private audiometry examination does not satisfy the regulatory requirements for hearing evaluations.  38 C.F.R. § 4.85.

The Board notes that the VA addendum opinions following the October 2010 private medical opinion maintained that there was no nexus between the Veteran's in-service noise exposure and his hearing loss.  A February 2011 addendum which does not support the claim based on an Institute of Medicine clinical study which found delayed onset hearing loss following noise exposure is extremely unlikely.  Further, it was based on the fact that "there is no evidence of hearing damage due to military noise exposure."  As the February 2011 addendum did not discuss the threshold shift noted by the private provider, it is less probative and persuasive.  As the June 2011 VA negative nexus opinion was based on the less favorable, converted (to ISO) audiometric findings (contrary to current Board policy which requires the application of the more favorable of the ASA and ISO results), that June 2011 supplemental opinion has no probative value.  The April 2015 addendum opinion was also negative, and the audiologist relied on the original opinion, as well as a 2006 book that appeared to contradict the Kujawa study.  The audiologist disagreed with a newly identified medical article suggesting military noise exposure can cause delayed onset hearing loss and that tinnitus can be independently related to noise exposure.  The newly identified medical article appears to be a reference to a study written by Dr. Kujawa in 2009.  As noted, the earlier opinions by this examiner are flawed in that they do no comport to current Board policy and therefore do not take into consideration the threshold shift noted by the private provider.  The July 2015 addendum opinion did recognize the shift in hearing during service; however, the audiologist noted that "[t]hese are not significant shifts for government disability claims" and remarked that a 10 decibel shift was "within test to re-test variability."  

III. Analysis

The medical evidence establishes that the Veteran currently has VA-defined bilateral hearing loss.  The Veteran's reports of noise exposure in service are satisfactory evidence of an in-service event.  With respect to a relationship between the Veteran's current hearing loss and service, the Board has considered the positive and negative evidence of record and finds that the evidence is in at least equipoise. 

The private medical opinion supports the Veteran's claim and the clinician provided an adequate rationale.  The positive private opinion and the study noted by the Veteran's representative, which support the claim, are at least in equipoise with the negative evidence of record, including the July 2015 VA supplemental opinion and the book referenced in the April 2015 VA supplemental opinion.  Further, the Board notes that the VA audiologist has consistently maintained that the Veteran's service-connected tinnitus is as likely as not a symptom associated with hearing loss.  For all the above reasons, entitlement to service connection for bilateral hearing loss is granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


